
	
		I
		112th CONGRESS
		2d Session
		H. R. 6465
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Hunter (for
			 himself, Mr. Jones,
			 Mr. Campbell,
			 Mr. Westmoreland, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To restrict COPS funding for States that grant driver’s
		  licenses to certain illegal immigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Access to Driver’s Licenses for Illegal
			 Immigrants Act.
		2.Restriction on
			 COPS fundingNotwithstanding
			 any other provision of law, a State that issues a driver’s licence to an alien
			 granted deferred action pursuant to the Memorandum dated June 15, 2012, from
			 Janet Napolitano, Secretary of Homeland Security regarding Exercising
			 Prosecutorial Discretion with Respect to Individuals Who Came to the United
			 States as Children, after the date of enactment of this Act
			 shall—
			(1)within 30 days after the issuance of a
			 driver’s license to such an alien, return any unobligated funds available to
			 the State on the date of issuance that were appropriated in any Act for the
			 Community Oriented Policing Services Program; and
			(2)be ineligible to receive any funds
			 appropriated in any Act for the Community Oriented Policing Services Program
			 until such time as the State has in effect throughout the State laws and
			 policies that prohibit the issuance of a driver’s license to such an
			 alien.
			
